CABRET, Associate Justice,
dissenting. In Madir v. Daniel, 53 V.I. 623, 631-32 (V.I. 2010), we noted that the Legislature was silent as to both the standard and factors relevant to child custody adjudications. But we explained that the Legislature
has expressly stated that the primary considerations in awarding custody as part of a divorce proceeding are the needs and welfare of the child. Considering this expression of the Legislature’s intent, the requirements that family courts consider the best interests of the child in other domestic relations proceedings involving visitation, adoption and support, and the need to protect the vulnerable interests of a child in a custody dispute, it is clear that the Legislature intends for Virgin Islands courts, like courts in other jurisdictions, to resolve custody disputes according to the best interests of the child. Indeed, we can discern no reason why the Legislature would intend to apply a different standard in original child custody proceedings than in other proceedings concerning child custody, visitation, and support. Accordingly, we conclude that the best interests of the child should be the paramount concern of a court presiding over... child custody dispute[s] between the child’s parents.
Madir, 53 V.I. at 632 (emphasis added). Here, the record demonstrates that the Superior Court failed to consider I.J.’s best interests in modifying the custody arrangement. Because the majority affirms the Superior Court’s decision to modify IJ.’s custody despite the court’s failure to consider the best interests of the child, I respectfully dissent.
In granting Ruiz sole custody, the Superior Court never identified “the best interests of the child” in either its ruling from the bench or in its December 4, 2012 Order. (J.A. 3-4, 402-07.) Instead, the court emphasized only that a substantial change in circumstances had occurred. And when prompted by Jung to “provide findings as to what specifically ... warranted] that the child be with the mother as opposed to the father,” the court replied, “there has been a change in circumstances,” but failed to explain how this change affected I.J.’s best interests. (J.A. 406-07 (emphasis added).) As the majority acknowledges, (Maj. Op. at 1060-1061), a finding of substantial change in circumstances is required before the court can modify a custody arrangement, see, e.g., Willis v. Davis, 2013 WY 44, 299 P.3d 88, 91 (Wyo. 2013) (“If a material change in circumstances cannot be shown, the doctrine of res judicata applies to *1067the original order.”), but the best interests- of the child must remain the Superior Court’s “paramount concern” in determining child custody. Madir, 53 V.I. at 632. Even though the court found changed circumstances, it stopped short of considering IJ.’s best interests — in light of the new circumstances — and therefore failed to follow Madir.
A trial court, in considering a child’s best interests, must necessarily give priority to “ ‘the child’s interests over those of the competing adults,’ ” because “ ‘when a family breaks up, children are . . . the most vulnerable parties and thus most in need of the law’s protection.’ ” Madir, 53 V.I. at 632 (quoting Principles of the Law of Family Dissolution § 2.02 cmt. b (2002)). But the Superior Court applied the wrong standard here by placing the parents’ interests — and ultimately the mother’s — over the interests of I.J. Specifically, the court focused on Ruiz’s financial and personal needs, her loss of employment at HOVENSA, her inability to find comparable employment on St. Croix, and her refusal to accept a job offer from V.I. Paving to avoid a personal sacrifice, namely, a $15,000 pay-cut. (J.A. 334.) Similarly, testimony about the increasing crime and declining economy on St. Croix tenuously, if at all, touched upon I.J.’s needs and best interests. As Jung argued at the close of the hearing, the trial court heard “no evidence regarding the child’s home [in Florida] ... no evidence regarding the child[’s] school there... no evidence regarding what specifically the child would be doing there . . . nothing.'” (J.A. 407 (emphasis added).) In fact, Ruiz testified that she had not secured employment or housing in Sarasota, considerations that would have directly concerned I.J.’s needs and best interests. By contrast, Jung offered evidence that I.J. was doing well in school and receiving “[s]traight A’s in everything,” (J.A. 347); that the student-to-teacher ratio at I.J.’s school was favorable, (J.A. 348); and that I.J. loved her school. (J.A. 349.) Jung also testified about the home he made for I.J., and introduced photographs of his house, I.J.’s bedroom, and I.J.’s pets. (J.A. 357-60.) And yet the record is replete with instances where the court focused on the parents’ interests without considering the child’s needs or best interests, remarking that “it is harder for the parents than it is for the children, and this case is no exception. This is exactly where we find ourselves.” (J.A. 403.) This makes it clear that I.J.’s best interests were not the trial court’s “paramount concern” in this proceeding, distinguishing this case from Madir, where we held that the child’s best interests were properly considered when the Superior Court
*1068considered] the respective home environments, the ability of each parent to nurture the child, whether either parent was guilty of any abuse or neglect, the interrelationship of the child to the parents and other individuals who were present in the home, the ability of the child to interrelate to siblings, and the willingness of each parent to provide a stable home environment for the child.
Madir, 53 V.I. at 632. Here, the trial court had the discretion to consider these — or any other — relevant factors in determining IJ.’s best interests, but lacked the discretion to subrogate the child’s interests with those of the parents. Madir, 53 V.I. at 634 (the trial court cannot “arbitrarily decide the issue, but instead [must] consider[] numerous factors related to the best interests of the child.” (emphasis added)).
In affirming, the majority enumerates the factors the trial court did consider and, by stating that “it might have been helpful... for the [trial] court to . . . specify[] why it determined that it was in IJ.’s best interests to be with her mother over her father,” assumes that the court in fact considered those factors in relation to the child’s best interests. (Maj. Op. at 1061-1063, 1064.) The majority concludes that in “the absence of any statutory factors to apply” in custody determinations, the Superior Court cannot abuse its discretion so long as its findings are not clearly erroneous. (Maj. Op. at 1061-1062.) Although I agree that the Superior Court’s findings were not clearly erroneous, the decision to modify child custody without considering the child’s best interests necessarily rests on an “improper application of law to fact,” which — regardless of how well the record supports the court’s incomplete findings — constitutes an abuse of discretion and reversible error. Stevens v. People, 55 V.I. 550, 556 (V.I. 2011) (an improper application of law to fact is an abuse of discretion). Accordingly, I would reverse the Superior Court’s December 4, 2012 Order modifying I.J’s custody arrangement and remand for a proper consideration of IJ.’s best interests.